TATE, J.,
dissents. Although the “result” may be correct (in that the plaintiff child’s own fault may bar recovery). The law announced conflicts with Civil Code Article 2318 and Turner v. Bucher, 308 So.2d 270 (La.1975). Although defendant’s child may himself be free of liability for the reasons stated, the defendant father is strictly liable for acts of his child, whether six years of age or ten, which cause undue risk of injury to others.
DIXON, J., dissents for reasons stated by TATE, J.
DENNIS, J., is of the opinion the writ should be granted.